DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Status of Claims
This Office action is in reply to filing by applicant on 04/01/2020.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 

Obviousness Type Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 herein are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following four (4) co-pending applications' claims:
claim 1 of co-pending Application Number US14154764 to Donlan (published as US20150199660A1). The Donlan reference has the same inventor / Applicant. Although the claims at issue herein are not identical, they are not patentably distinct from the Donlan reference's claims because each Application's claim set is directed towards the electronic transfer of funds from A to B through an intermediary. The noted above ‘764 Application (as opposed to the present claim set) does not expressly state that user select a digital channel for transmission of resource data. It would have been obvious however to one skilled in the art at the time of filing that the user herein would be selecting a channel for the said electronic fund transfer. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented;
claims 1, 8, and 15 of co-pending Application Number US16837847  to Castinado (published as US20210311785A1). The Castinado reference has the same inventor / Applicant. Although the claims at issue herein are not identical, they are not patentably distinct from the Castinado reference's claims because each Application's claim set is directed towards the electronic transfer of funds from A to B through an intermediary. The above noted ‘847 Application (as opposed to the present claim set) does not expressly state that user select a digital channel for transmission of resource data. It would have been obvious however to one skilled in the art at the time of filing that the user herein would be selecting a channel for the said electronic fund transfer. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented;
claim 1 of co-pending Application Number US16503924 to Dolan (published as US20210004773A1). The Dolan reference has the same Applicant. Although the claims at issue herein are not identical, they are not patentably distinct from the Dolan reference's claims because each Application's claim set is directed towards the electronic transfer of funds from A to B through an intermediary. The above noted ‘924 Application (as opposed to the present claim set) does not expressly state that user select a digital channel for transmission of resource data. It would have been obvious however to one skilled in the art at the time of filing that the user herein would be selecting a channel for the said electronic fund transfer. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented; and 
claim 1 of co-pending Application Number US16503923 to Dolan (published as US20210004772A1). The Dolan reference has the same Applicant. Although the claims at issue herein are not identical, they are not patentably distinct from the Dolan reference's claims because each Application's claim set is directed towards the electronic transfer of funds from A to B through an intermediary. The above noted ‘923 Application (as opposed to the present claim set) does not expressly state that user select a digital channel for transmission of resource data. It would have been obvious however to one skilled in the art at the time of filing that the user herein would be selecting a channel for the said electronic fund transfer. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 1 is directed to a system (machine), independent claim 8 is directed to a non-transitory computer readable medium (composition), and independent claim 15 is directed to a method (process), all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Independent claims 1, 8, and 15 recite:
establish a link; receive a request; extract resource transfer data; generate and store a user configuration for a user; transmit data to the user; receive soft user authorization; transmit the soft user authorization to a second user for hard authentication; receive hard authentication data; perform confirmation, settlement, and reconciliation of request; and transmit a confirmation message to the one or more entities, wherein the confirmation message indicates confirmation, settlement, and reconciliation.    
Several dependent claims further refine the abstract idea of claims 1, 8, and 15:
wherein the communicable link for secure transfer is established (claims 2,9,16); wherein resource transfer comprises one or multiple of a resource transfer type, a resource transfer purpose, an entity identification, itemized product or service cost information, a date, a time, geolocation data, a total resource amount, a resource type, user identification information, or resource account information. (claims 3,10,17); communication between entities. (claims 4,11,18); wherein a conversion of data occurs (claims 5,12); wherein authorization preferences further comprise the identification of the second user for proxy authentication (claims 6, 13, 19);  wherein the data transmitted to the user comprises a batch (claims 7,14,20).
The claim(s) thus recite the abstract idea of:
executing a transfer of funds from A to B.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The system, resource platform, memory, computer readable code, communication device, processing device, memory device, and non-transitory computer program product additional computer limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements additionally generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth with a high level of generality.
The dependent claims as above also lack any elements, including:
system, resource platform, memory, computer readable code, communication device, processing device, memory device, and non-transitory computer program product, which are independent claim elements (as noted above) upon which the dependent claims are necessarily based;
additional computer related elements in the dependent claims (API, computer related channels); and
non-computer related  elements in the dependent claims (resource transfer type, resource transfer purpose, entity identification, itemized product or service cost information, a date, a time, geolocation data, a total resource amount, a resource type, user identification information, or resource account information).

The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to computer technology. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  
 
Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;


Claims 1 - 20 rejected under 35 USC 102 (a)(1) as being anticipated by  Dolan  (US20150199660A1).

Regarding claims 1, 8, and 15: 
at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to (including the non-transitory CRM limitations of independent claim 8) : ("A processor may comprise one or more processors and may be a programmable logic device, a microcontroller, a microprocessor, any suitable processing device, or any suitable combination of the preceding. A processor includes any hardware that operates to control and process information received by a component of system 100.", [043]) and ("Logic may perform the operation of any component of system 100, for example, logic executes instructions to generate output from input. Logic may include hardware, software, or other logic. Logic may be encoded in one or more non-transitory, tangible media, such as a computer-readable medium or any other suitable tangible medium, and may perform operations when executed by a computer or processor. Certain logic, such as a processor, may manage the operation of a component.", [046]) and ("A memory may include any suitable information for use in the operation of component of system 100. A memory may further include some or all of one or more databases (e.g., databases 138, 148, and 158).", [045]), and ("This disclosure relates generally to a communication network for collecting data and executing electronic transaction services.", [001]) and see ABSTRACT , for additional references to the above stated computer elements;
establish a communicable link for secure data transfer between the resource platform and one or more entities; ("Network 102 may include all or a portion of a public switched telephone network (PSTN), a public or private data network, a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN), a local, regional, or global communication or computer network, such as the Internet, a wireline or wireless network, an enterprise intranet, or any other suitable communication link, including combinations thereof, operable to facilitate communication between the components of system 100.", [024]) and ("In certain embodiments, associate portal 110 is accessible by enterprise 104 employees (e.g., enterprise 104 associates) to provide customers of enterprise 104 electronic transaction services (e.g., electronic fund transfers).", [026]); 
receive electronic resource request data for an electronic resource request from the one or more entities; ("a first interface communicatively coupled to the memory and configured to receive electronic fund transfer customer data associated with a customer and requested electronic fund transfer data describing a requested electronic fund transfer requested by the customer,", [ABSTRACT])  and  ("system for executing electronic fund transfers", ABSTRACT]);
extract resource transfer metadata from the electronic resource request data; The claim term "metadata"  must be given its broadest reasonable interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). Thus, the undefined "metadata"  is interpreted, consistent with the Specification at [007], to include in its meaning one or a multiple of any data of any kind used in any way in any electronic system/ network of computers,  that said   .   .   .   ("A system for executing electronic fund transfers includes a memory comprising a database, the database configured to store electronic fund transfer data, a first interface communicatively coupled to the memory and configured to receive electronic fund transfer customer data associated with a customer and requested electronic fund transfer data", [ABSTRACT]), thus, "metadata" as above can be used, stored, communicated, transmitted, configured, etc., by the system; 
generate and store a user configuration for a user, ("Components of system 100, such as services module 130, systems module 140, and database module 150, may include one or more processors. A processor represents any computing device, such as processors 134, 144, and 154, configured to control the operation of one or more components of system 100.", [043]);
wherein the user configuration comprises authorization preferences and ("For example, the associate portal may identify required forms of identification to execute a requested electronic fund transfer, notify the associate to provide disclosures and/or documents about the requested electronic fund transfer, notify the associate to obtain authorization from the customer to execute the requested electronic fund transfer, notify the associate that the requested electronic fund transfer requires administrator approval, or any other suitable message associated with executing electronic fund transfers.", [020]); authorization preferences are clearly set forth above,
selection of a digital channel for transmission of resource request data; Examiner applies BRI and finds that "digital channel's" meaning includes any means of electronic data communication that a computer system may employ, including paths, ways, and "routes" as below, that said   .   .   .  ("e.g., an entity maintaining an account) through a single application and/or interface (e.g., a user facing application), proposing accounts to involve in a transaction, adding or removing limitations to transaction services for particular users and/or accounts, limiting the types of accounts involved in particular transactions, and identifying beneficial routes for fund transfers (e.g., low cost, high reliability, and/or fast processing time).", [023]), the electronic system noted may employ various "channels"; 
transmit the electronic resource request data to the user via the digital channel; ("If stored information is found that is associated with the customer, the associate portal may automatically populate the stored information into data fields required to execute the requested electronic fund transfer, thereby avoiding time consuming manual data entry that ties up computing resources and bandwidth.", [018]) and ("The associate portal may prompt the enterprise associate to obtain particular information from the customer or to provide particular disclosures and/or documents to the customer.", [020]) and ("For example, enterprises 104 providing international electronic fund transfers may be required to provide customers with a prepayment disclosure document that includes the costs associated with a particular electronic fund transfer before executing an electronic fund transfer (e.g., is generated and/or presented to the customer before execution of an electronic fund transfer), a receipt that includes the costs incurred by the electronic fund transfer after executing an electronic fund transfer (e.g., is generated and/or presented to the customer after an electronic fund transfer is initiated), a fund transfer request authorization that is executed by the customer to authorize the electronic fund transfer, or other disclosure or document.", [029]), 
	and, as to the digital channel, ("Associate portal 110 represents a web portal to one or more enterprise 104 services, for example, provided by services module 130. In certain embodiments, associate portal 110 is accessible by enterprise 104 employees (e.g., enterprise 104 associates) to provide customers of enterprise 104 electronic transaction services (e.g., electronic fund transfers). Some or all functions provided through associate portal 110 may also be provided to enterprise 104 customers (e.g., through a customer facing website).", [024]) and ("Logic may be encoded in one or more non-transitory, tangible media, such as a computer-readable medium or any other suitable tangible medium, and may perform operations when executed by a computer or processor. Certain logic, such as a processor, may manage the operation of a component", [046]) and ("Network 102 may include any interconnecting system capable of transmitting audio, video, electrical signals, optical signals, data, messages, or any combination of the preceding.", [024]);
receive soft user authorization of the electronic resource request data via the digital channel; BRI is here employed consistent with the light of the  Specification [052]  to interpret the undefined claim term "soft user authorization" to include in its meaning any level of authorization of any sort by user relative to user's requested transfer, ("Services module 130 may be operable to receive confirmation that a customer requesting an electronic fund transfer has received disclosure documents and/or authorized execution of a requested electronic fund transfer.", [034]);
transmit the soft user authorization to a second user for hard authentication based on the user configuration; Note the above referenced BRI as to "soft user authorization", and note that BRI is once again employed consistent with the light of the  Specification [052]  to interpret the undefined claim term "hard authentication" to include in its meaning any sort of review/confirmation of the transaction by an administrator of the system and/or the system itself  ("a system for executing electronic fund transfers electronically alerts administrators when an electronic fund transfer requires administrator review, electronically provides the administrator access to necessary data associated with the electronic fund transfer, and allows the administrator to electronically communicate authorization of the electronic fund transfer", [010]); 
receive hard authentication data from the second user for the electronic resource request data; Please note the immediately above referenced BRI as to "hard authentication", that said   .   .   .   ("Method 400 begins at step 402. At step 404, data associated with a customer requesting an electronic fund transfer and data associated with an electronic fund transfer requested by the customer are received (e.g., at associated portal 110).", [059]) and ("For example, the associate portal may identify required forms of identification to execute a requested electronic fund transfer, notify the associate to provide disclosures and/or documents about the requested electronic fund transfer, notify the associate to obtain authorization from the customer to execute the requested electronic fund transfer, notify the associate that the requested electronic fund transfer requires administrator approval, or any other suitable message associated with executing electronic fund transfers.", [020]);
perform confirmation, settlement, and reconciliation of the electronic resource request; and      BRI is here employed  to interpret the undefined claim terms  "confirmation, settlement, and reconciliation". Note that the Specification sheds little light upon the meaning of these terms, and that said terms otherwise have very broad and overlapping meanings in their usage). Examiner thus interprets these terms to include in their meaning that  any sort of confirming of whatsoever kind that an electronic fund transfer has successfully taken place suffices ("Ending balance field 224 receives and/or displays the future balance of the account identified in account field 216 after completing a proposed electronic transaction service (e.g., a wire and ACH transfer of funds).", [051]);
transmit a confirmation message to the one or more entities, wherein the confirmation message indicates confirmation, settlement, and reconciliation of the electronic resource request is complete. BRI is here employed to interpret the undefined claim terms  (which have very broad and overlapping meanings in their normal usage) "confirmation, settlement, and reconciliation"  as including any sort of communication that confirmation of an electronic fund transfer has occurred ("Services module 130 may be operable to receive confirmation that a customer requesting an electronic fund transfer has received disclosure documents and/or authorized execution of a requested electronic fund transfer.", [034]) and (" Ending balance field 224 receives and/or displays the future balance of the account identified in account field 216 after completing a proposed electronic transaction service (e.g., a wire and ACH transfer of funds).", [051]).
Regarding claims 2, 9, and 16:
Dolan discloses all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein the communicable link for secure data transfer is established via an application programming interface.  ("A system for executing electronic fund transfers includes a memory comprising a database, the database configured to store electronic fund transfer data, a first interface communicatively coupled to the memory and configured to receive electronic fund transfer customer data associated with a customer and requested electronic fund transfer data describing a requested electronic fund transfer requested by the customer, and one or more processors communicatively coupled to the first interface and configured to determine, based on the received customer data, stored electronic fund transfer data associated with the received customer data and populate fields of the first interface with the stored electronic fund transfer data associated with the received customer data.", [ABSTRACT]).
Regarding claims 3, 10, and 17:
Dolan discloses all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein resource transfer metadata comprises one or multiple of a resource transfer type, a resource transfer purpose, an entity identification, itemized product or service cost information, a date, a time, geolocation data, a total resource amount, a resource type, user identification information, or resource account information.  ("and the electronic transaction service fields 228 include fund transfer type field 230, country field 232, currency of recipient field 234, date field 236, fund transfer amount (USD) field 238, fund transfer amount (FX) field 240, exchange rate field 242, lock exchange rate field 244, waive fee field 246, fee amount field 248, reason waived field 250, and required identification field 252.", [052]).
Regarding claims 4, 11, and 18:
Dolan discloses all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein the digital channel further comprises a communication channel such as a web portal, mobile application, email message, or a text message. ("associate portal 110 is operable to generate an authorization request message that includes details of the proposed electronic service transaction and communicate the message to one or more administrators (e.g., through e-mail or other message).", [031]).
Regarding claims 5 and 12:
Dolan discloses all the limitations of claims 1 and 8, respectively:
Dolan further teaches:
wherein the system is further configured to convert the electronic resource request data to a format compatible with the digital channel. ("Logic may perform the operation of any component of system 100, for example, logic executes instructions to generate output from input. Logic may include hardware, software, or other logic. Logic may be encoded in one or more non-transitory, tangible media, such as a computer-readable medium or any other suitable tangible medium, and may perform operations when executed by a computer or processor. Certain logic, such as a processor, may manage the operation of a component.", [046]).
Regarding claims 6, 13, and 19:
Dolan discloses all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein authorization preferences further comprise the identification of the second user for proxy authentication of electronic resource requests.  Examiner here employs BRI as above to interpret this limitation to include in its meaning that the system may interface with more than one user.  (" proposing accounts to involve in a transaction, adding or removing limitations to transaction services for particular users and/or accounts, limiting the types of accounts involved in particular transactions, and identifying beneficial routes for fund transfers (e.g., low cost, high reliability, and/or fast processing time).", [023]).
Regarding claims 7, 14, and 20:
Dolan discloses all the limitations of claims 1, 8, and 15, respectively:
Dolan further teaches:
wherein the electronic resource request data transmitted to the user comprises a batch of multiple resource requests. Examiner interprets this claim phrase to include the meaning that more than one customer request may be transmitted, ("In certain embodiments, a system for executing electronic fund transfers includes a memory comprising a database, the database configured to store electronic fund transfer data, a first interface communicatively coupled to the memory and configured to receive electronic fund transfer customer data associated with a customer and requested electronic fund transfer data describing a requested electronic fund transfer requested by the customer, and one or more processors communicatively coupled to the first interface and configured to determine, based on the received customer data, stored electronic fund transfer data associated with the received customer data and populate fields of the first interface with the stored electronic fund transfer data associated with the received customer data.", [[06]) and ("Electronic transaction services include services provided by enterprises 104 associated with electronic transactions, for example, executing electronic transaction services (e.g., electronic fund transfers), identifying potential transactions for customers", [023]) and ("n certain embodiments, associate portal 110 is operable to receive and/or display information related to providing electronic transaction services to enterprise 104 customers.", [027]).



Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Mullen (US8407141B2) - Financial transaction data comprising payment on any one of multiple financial transaction types are processed with an adapter layer that receives an incoming data message relating to a financial transaction initiated by a payer and operates on the incoming data message to produce adapted data relating to the financial transaction, and a processor that receives the adapted data and determines transaction routing to direct the adapted data to a processing network module that requests authorization by an issuer, responds to authorization by initiating request for settlement and payment on the financial transaction to a transaction payee, and responds to payee query requests by providing non-payment data to an external payee.
Dolan (US20210004773A1) - Real-time interaction processing is provided by establishing an operable communication linkage between entities and/or organizations, including a real-time time resource exchange organization. The real-time interaction processing may include the use of an electronic request instrument that includes interaction information. The real-time interaction processing may include capturing the interaction information from the electronic request instrument (e.g., using one or more identifiers, such as codes, or the like) and automatically populating a resource exchange message with the interaction information in order to complete the real-time interaction processing. The electronic request instrument may be operatively coupled to the resource exchange message and processed along with the resource exchange.
Dolan (US20210004772A1) - Real-time interaction processing is provided by establishing an operable communication linkage between entities and/or organizations, including a real-time time resource exchange organization. The real-time interaction processing may include the use of an electronic resource instrument that includes interaction information. The real-time interaction processing may include capturing the interaction information from the electronic resource instrument (e.g., using one or more identifiers, such as codes, or the like) and automatically populating a resource exchange message with the interaction information in order to complete the real-time interaction processing. The electronic resource instrument may be operatively coupled to the resource exchange message and processed along with the resource exchange.
McCoy (US20210383378A1) - A method and system for authorizing a secure transaction using a portable device is disclosed. The method includes an authorization process performed in real-time that includes two phases: an authentication phase and a transaction processing phase. In the authentication phase, a resource provider system may receive a cryptogram from a portable device and verify the cryptogram. Upon the resource provider system obtaining an authentication response indicator, the transaction processing phase may include the resource provider system generating and transmitting an authorization request message to a processing computer. The resource provider system may then receive an authorization response message from the processing computer including an authorization response indicator, which completes the authorization process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        /Mike Anderson/Supervisory Patent Examiner, Art Unit 3698